DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Notice of Allowance is responsive to communications filed on December 8, 2021, in which Applicant amended claims 1, 6, 10, 14, 15 and 20, and cancelled claims 2, 5, 7, 11, 13, 16 and 19.
Claims 1, 3, 4, 6, 8-10, 12, 14, 15, 17, 18 and 20 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: The prior art of record does not teach or suggest, either solely, or in combination, a method of tracing a distributed system as recited by the limitations of independent claim 1. In particular, the prior art of record does not teach or suggest, either solely, or in combination, the step of "collecting, before expiration of the respective timers of the plurality of nodes, the trace data stored in the local caches in response to broadcasting the request;" when considered in combination with the remaining limitations of claim 1.
Independent claims 10 and 15 recite analogous limitations and, therefore, are allowed for the same reasons given above. In light of these reasons, all pending claims are allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10880191 B1 - Online computer system with methodologies for distributed trace aggregation and for targeted distributed tracing, US 20160224277 A1 - Monitoring Storage Cluster Elements, and US 6393590 B1 - Method and apparatus for ensuring proper functionality of a shared memory, multiprocessor system. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192